EXHIBIT 10.7 AMENDED AND RESTATEDCAPITAL MAINTENANCE AGREEMENT This AMENDED AND RESTATED Capital Maintenance Agreement (this "Capital Agreement") dated as of March 31, 2016 is made by and between CITIGROUP INC., a Delaware corporation (the "Obligor"), and PRIME REINSURANCE COMPANY, INC., a special purpose financial captive insurance company organized under Section 6048f of Title 8 of the Vermont Statutes Annotated (together with its successors and permitted assigns, the "Prime Re") and hereby amends and restates in its entirety that certain Capital Maintenance Agreement, dated as of March 31, 2010 made by and between the Obligor and Prime Re (the "Original Agreement").
